Citation Nr: 1035511	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for residuals of a dental 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to February 
1962 and in the United States Army Reserves from February 1962 to 
August 1965.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  This case was remanded by the Board in January 
2007 and August 2009 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The claim on appeal was previously remanded by the Board on two 
separate occasions due to deficiencies in attempts to obtain the 
Veteran's service treatment records from his period of service in 
the United Sates Army Reserves.  Despite these previous remands, 
some of these deficiencies still have not been rectified.  
Following the August 2009 Board remand, the RO concluded that the 
Veteran's missing service treatment records could not be located 
and issued a formal finding of unavailability.  These actions 
complied with some of the actions required by the January 2007 
and August 2009 Board remands.

However, both the January 2007 and August 2009 remands stated 
that if the Veteran's missing service treatment records could not 
be obtained, the Veteran must be given notification in compliance 
with 38 C.F.R. § 3.159(e)(1) (2009).  In order to be compliant 
with this regulation, the Veteran must be provided with notice 
which (a) identifies the specific records the RO is unable to 
obtain; (b) briefly explains the efforts that the RO made to 
obtain those records; (c) describes any further action to be 
taken by the RO with respect to the claim; and (d) informs the 
Veteran that he is ultimately responsible for providing the 
evidence.  While the Veteran was provided with a September 2009 
letter detailing the procedures involved in the attempts to 
locate his missing records, he was never provided with a final 
letter indicating that his service treatment records were found 
to be unavailable, let alone notice that complied with the 
provisions of 38 C.F.R. § 3.159(e)(1).  Notification of efforts 
that were ongoing is not sufficient to satisfy VA's duty to 
notify; to meet these requirements the Veteran must be informed 
after all efforts have failed and VA has determined that further 
efforts would be futile.  38 C.F.R. § 3.159(e) (2009).  In this 
case, while the RO made a formal finding of unavailability, there 
is no evidence of record that the Veteran was notified of this 
formal finding and given an opportunity to respond.  Thus, the 
evidence of record does not show that proper notification was 
accomplished in accordance with the January 2007 and August 2009 
remands.  The United States Court of Appeals for Veterans Claims 
has held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must notify the Veteran and his 
representative that it is unable to secure 
any service treatment records from his 
Army Reserve service at Fort Bragg, North 
Carolina and issue notice compliant with 
38 C.F.R. § 3.159(e)(1).  This notice must 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) inform the Veteran 
that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


